Name: Commission Regulation (EEC) No 1764/91 of 21 June 1991 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 6 . 91 Official Journal of the European Communities No L 158/ 17 COMMISSION REGULATION (EEC) No 1764/91 of 21 June 1991 on the supply of various lots of skimmed-milk powder as food aid food aid (4), as amended by Regulation (EEC) No 790/91 (5) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (  ') lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 8 584 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in Annex I. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370 , 30 . 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6 . (J) OJ No L 136, 26 . 5 . 1987, p. 1 . (4) OJ No L 204, 25 . 7. 1987, p . 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p . 108 . No L 158/ 18 Official Journal of the European Communities 22. 6 . 91 ANNEX I Lots A, B, C, D, E , F and G 1 . Operation No ('): 341  369/91 2. Programme : 1991 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Rome ; telex : 626675 I WFP 4. Representative of the recipient : See OJ No C 103, 16. 4. 1987 5. Place or country of destination : See Annex II 6 . Product to be mobilized : vitaminized skimmed-milk powder skimmed-milk powder : operation Nos 345/91 , 346/91 , 365/91 , 369/91 7. Characteristics and quality of the goods (  ') : Operation No 341 /91 to 345/91 :(6) Operation No 346/91 : (6)(s) f) Operation No 347/91 :(7) See OJ No C 114, 29 . 4. 1991 , p . 3, (under B.1 ) p. 1 , (under A.1 ) 8 . Total quantity : 6 734 tonnes (2 220 tonnes skimmed milk powder, 4 514 tonnes : vitaminized skimmed-milk powder) 9 . Number of lots : seven (A : 323 tonnes ; B : 1 089 tonnes ; C : 1 540 tonnes ; D : 700 tonnes ; E : 1 1 80 tonnes ; F : 1 096 tonnes ; G : 806 tonnes) 10 . Packaging and marking : 25 kg Operation Nos 352/91 , 353/91 , 365/91 (") Operation No 369/91 : in containers and OJ No C 1 14, 29 . 4. 1991 , p. 4 (under B.2 and B.3) p. 1 (under A. 2 and A. 3) Markings in English, Portuguese (in letters at least 2,5 cm high) Supplementary markings on packaging : See Annex II 1 1 . Method of mobilization : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment : Operation Nos 341 /91  345/91 : Hamburg 14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 .  20 . 8 . 1991 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender , 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 8 . 7 . 1991 22. 6 . 91 Official Journal of the European Communities No L 158/ 19 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 22. 7 . 1991 (b) period for making the goods available at the port of shipment : 20 .  31 . 8 . 1991 (c) deadline for the supply :  21 . B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 5. 8 . 1991 (b) period for making the goods available at the port of shipment : 5 . 9 .  15. 9 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (') : refund applicable on 17 . 5 . 1991 , fixed by Commission Regulation (EEC) No 1291 /91 (OJ No L 122, 17. 5. 1991 , p. 15) No L 158 /20 Official Journal of the European Communities 22. 6 . 91 LOT H 1 . Operation No ('): 76/91 2. Programme : 1991 3 . Recipient : UNHCR (Mr Gaude), Case Postal 2500, CH-1211 Geneve, 2 DÃ ©pÃ ´t ; tel . : 22/739 84 80, telex : 412404 CH HCR 4. Representative of the recipient (2) : The Representative UNHCR Branch Office in Zimbabwe, PO Box 4565 bis, Blvd Mohamed V, 41 Deary Ave, Belgravia, Harare, Zimbabwe ; tel . (263-4) 79 32 74 / 79 32 75 ; telex 26073 UNHCR ZW 5. Place or country of destination : Zimbabwe 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods ( ¢') ( l0) : see OJ No C 114, 29 . 4. 1991 , p . 3 (under B.1 ) 8 . Total quantity : 370 tonnes 9. Number of lots : 1 10 . Packaging and marking : 25 kg (") OJ No C 114, 29 . 4. 1991 , p. 4 (under B.2 and B.3) Markings in English (in letters at least 2,5 cm high) Supplementary markings on the packaging : 'UNHCR PROGRAMME / FOR REFUGEES / HARARE / DATE OF EXPIRY' 1 1 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : UNHCR depots , Harare 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 .  20 . 8 . 1991 18 . Deadline for the supply : 30 . 9 . 1991 1 9 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 8 . 7. 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 22. 7. 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 .  31 . 8 . 1991 (c) deadline for the supply : 15 . 10 . 1991 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 5. 8 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 .  15 . 9 . 1991 (c) deadline for the supply : 30 . 10 . 1991 22 . Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25 . Refund payable on request by the successful tenderer ( 5) : refund applicable on 17. 5 . 1991 , fixed by Commission Regulation (EEC) No 1291 /91 (OJ No L 122, 17 . 5 . 1991 , p. 15) 22. 6 . 91 Official Journal of the European Communities No L 158/21 LOTS I , K and L 1 . Operation Nos ('): 1368/90, 1369/90 and 1370/90 2. Programme : 1 990 3. Recipient : Peru 4. Representative of the recipient (2) : Oficina Nacional de Apoyo Alimentario (ONAA), Natalio SÃ ¡nchez 220 , Piso 14, JesÃ ºs Maria, Lima (Peru) ; (tel . 24 24 64) 5 . Place or country of destination : Peru 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods ('): See OJ No C 114, 29. 4 . 1991 , p . 3 (under B.1 ) 8 . Total quantity : 1 300 tonnes 9 . Number of lots : three (I : 450 tonnes ; K : 450 tonnes ; L : 400 tonnes) 10 . Packaging and marking : 25 kg in containers of 20 feet OJ No C 114, 29 . 4. 1991 , p. 4 (under B.2 and B.3) Markings in Spanish (in letters at least 2,5 cm high) Supplementary markings on the packaging : 'AL PERU / DISTRIBUCIÃ N GRATUITA' 11 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12 . Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  ' 1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : ONAA Depot, Avenida Argentina No 3017, Callao 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  20. 8 . 1991 18 . Deadline for the supply : 25 . 9 . 1991 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon 8 . 7 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 22. 7 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20  31 . 8 . 1991 (c) deadline for the supply : 10 . 10 . 1991 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 5 8 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 .  15. 9 . 1991 (c) deadline for the supply : 25. 10 . 1991 22 . Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24 . Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer f) : refund applicable on 17. 5 . 1991 , fixed by Commission Regulation (EEC) No 1291 /91 (OJ No L 122, 17 . 5. 1991 , p. 15) No L 158/22 Official Journal of the European Communities 22. 6 . 91 LOT M 1 . Operation No (') : 1 374/90 2. Programme : 1 990 3 . Recipient : Ecuador 4. Representative of the recipient (2) : Ambassade de 1 Equateur, ChaussÃ ©e de Charleroi 70, B- 1 060 Bruxelles ; tel. 32 2 537 91 30, telex : 63292 B 5. Place or country of destination : Ecuador 6. Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (') (8) : See OJ No C 114, 29 . 4. 1991 , p. 3 (under B.1 ) 8 . Total quantity : 180 tonnes 9 . Number of lots : One 10 . Packaging and marking : 25 kg OJ No C 114, 29 . 4. 1991 , p. 4 (under B.2 and B.3) Markings in Spanish (in letters at least 2,5 cm high) Supplementary markings on the packaging : 'AL ECUADOR / DISTRIBUClÃ N GRATUITA' 1 1 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Guayaquil 16 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  20. 8 . 1991 18 . Deadline for the supply : 25. 9 . 1991 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ("): 12 noon 8 . 7. 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 22. 7. 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20  31 . 8 . 1991 (c) deadline for the supply : 10 . 10 . 1991 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 5. 8 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  15. 9 . 1991 (c) deadline for the supply : 25. 10 . 1991 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire , Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120 , bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer ( s) : refund applicable on 17. 5 . 1991 , fixed by Commission Regulation (EEC) No 1291 /91 (OJ No L 122, 17 . 5 . 1991 , p. 15) 22. 6 . 91 Official Journal of the European Communities No L 158/23 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29 . 4. 1991 , p. 33 . (') The successful tenderer shall deliver to the recipient a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. " The radioactivity certificate must indicate the caesium-134 and - 137 levels . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  certificate of origin . (") In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (') Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 2.5 of this Annex. (6) Analysis and quality certificate listing technical specifications of the product and issued by official entity in country of origin . (7) Analysis certificate must be issued by the authorities of the country of origin and must state that the product is suitable for human consumption . (8) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease design, nor any other notifiable infectious/contagious disease during the 12 months prior to the processing. O Packaging certificate giving net weight per package and total weight of packaging. ("') The expiry date appearing on the packages must be 24 months after the date of manufacture . (") Palletization of skimmed-milk powder : 25 kilogram bags to be supplied on a two-way double deck reversible pallet with protruding slats, as per desing, of the following dimensions : 1,10 m x 1,40 m  upper board  bottom board  blocks 22 mm thick 22 mm thick 95 X 95 mm 40 bags to be placed onto the pallets , interlocked and shrink-wrapped with a plastic sheet of 1 50 micron thickness, with three external nylon straps in each direction to secure the unit-load . No L 158/24 Official Journal of the European Communities 22. 6 . 91 22. 6 . 91 Official Journal of the European Communities No L 158/25 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging ' Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 323 31 WFP Bolivia Action No 341 /91 / Bolivia 0279501 / Action of the World Food Programme / Arica, in transit to Cochabamba, Bolivia 32 WFP Bolivia Action No 342/91 / Bolivia 0273501 / Action of the World Food Programme / Arica , in transit to La Paz, Elalto , Bolivia 30 WFP Bolivia Action No 343/91 / Bolivia 0273501 / Action of the World Food Programme / Arica , in transit to Sucre, Bolivia 30 WFP Bolivia Action No 344/91 / Bolivia 0273501 / Action of the World Food Programme / Arica, in transit to Oruro, Bolivia 200 WFP Bolivia Action No 345/91 / Bolivia 0257801 / Spray skimmed-milk powder / Action of the World Food Programme / Arica, in transit to La Paz, Elalto, Bolivia B 1 089 1 089 WFP Cuba Action No 346/91 / Cuba 0270201 / Spray skimmed-milk powder / Action of the World Food Programme / Havana C 1 540 1 000 WFP Paraguay Action No 347/91 / Paraguay 0237602 / Action of the World Food Programme / AsunciÃ ³n 40 WFP Peru Action No 348/91 / Peru 0234102 / Action of the World Food Programme / Salaverry 80 WFP Peru Action No 349/91 / Peru 0234102 / Action of the World Food Programme / Callao 80 WFP Peru Action No 350/91 / Peru 0234102 / Action of the World Food Programme / Matarani 340 WFP Guyana Action No 351 /91 / Guyana 0261400 / Action of the World Food Programme / Georgetown No L 158/26 Official Journal of the European Communities 22. 6. 91 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem D 700 300 WFP Yemen Action No 352/91 / Yemen 0269401 / Action of the World Food Programme / Hodeidah 400 WFP Yemen Action No 353/91 / Yemen 0261301 / Action of the World Food Programme / Hodeidah E 1 180 280 WFP Niger Action No 354/91 / Niger 0273401 / Action of the World Food Programme / Cotonou, in transit to Niamey, Niger 83 WFP Cameroon Action No 355/91 / Cameroon 0077302 / Action of the World Food Programme / Douala 200 WFP Equatorial Guinea Action No 356/91 / Eq. Guinea 0260202 / Action of the World Food Programme / Bata 131 WFP Equatorial Guinea Action No 357/91 / Eq . Guinea 0260202 / Action of the World Food Programme / Malabo 104 WFP Guinea Bissau Action No 358/91 / Guinea Bissau 0244203 / Action of the World Food Programme / Bissau 332 WFP Ivory Coast Action No 359/91 / Ivory Coast 0335800 / Action of the World Food Programme / Abidjan 50 WFP SÃ £o TomÃ © e Principe AcÃ §Ã £o n? 360/91 / SÃ £o TomÃ © 0225004 / Forne ­ cido pelo Programa Alimentar Mundial / SÃ £o TomÃ © P 1 096 245 WFP Mauritius Action No 361 /91 / Mauritius 0051103 / Action of the World Food Programme / Port Louis 100 WFP Zambia Action No 362/91 / Zambia 0271000 / Action of the World Food Programme / Durban, in transit to Lusaka, Zambia 200 WFP Botswana Action No 363/91 / Botswana 0032404 / Action of the World Food Programme / Durban, in transit to Lobatsi , Botswana 16 WFP Seychelles Action No 364/91 / Seychelles 0254601 / Action of the World Food Programme / Victoria 22. 6. 91 Official Journal of the European Communities No L 158/27 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton ) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem I 125 WFP Ethiopia Action No 365/91 / Ethiopia 0250000 / Actionof the World Food Programme / Assab 165 WFP Mozambique Action No 366/91 / Mozambique 0238203 / Action of the World Food Programme / Maputo 151 WFP Mozambique Action No 367/91 / Mozambique 0238203 / Action of the World Food Programme / Nacala 94 WFP Mozambique Action No 368/91 / Mozambique 0238203 / Action of the World Food Programme / Beira G 806 806 WFP Tanzania Action No 369/91 / Tanzania 0224702 / Spray skimmed-milk powder / Action of the World Food Programme / Dar-es-Salaam